Citation Nr: 0836092	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for right 
groin scar, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right great toe nail evulsion.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946, including service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied entitlement to an 
increased rating for right groin scar, and denied entitlement 
to service connection for right great toe nail evulsion 
because the evidence submitted was not new and material.  The 
veteran has perfected a timely appeal with regard to these 
two issues.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for right great toe nail 
evulsion is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The veteran's right groin scar is painful and tender on 
examination, but it is superficial and stable, is less than 
144 square inches (929 square centimeters) in area, and does 
not cause limitation of motion or function.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
groin scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased 
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a May 2007 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  The letter 
also informed the veteran of the necessity of providing 
medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The notice provided examples of 
pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  The November 2007 statement of 
the case provided relevant rating criteria for evaluating his 
disability.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
treatment records and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his increased rating claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history; reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The veteran's right groin scar has been rated as 10 percent 
disabling under Diagnostic Code 7804.

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if they 
involve an area or areas exceeding 6 square inches (39 square 
centimeters), or a 20 percent evaluation if the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2007).  A note following 
Diagnostic Code 7801 provides that a deep scar is one 
associated with underlying soft tissue damage.

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 square centimeters) or more.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2007).

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2007).  A note following Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

A note following Diagnostic Codes 7802, 7803 and 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2007).

The veteran underwent a VA skin examination in May 2007.  At 
this examination, the veteran complained of difficulty 
walking from the pain in his right groin scar.  Upon 
examination, his right groin scar measured approximately 1 
inch and was noted to be vertical.  It was very tender to 
touch, was hypopigmented in relationship to the surrounding 
skin, was not deep, and was shiny in appearance.  The Board 
notes that, while the VA examiner stated in her report that 
the veteran's scar was "not deep or superficial," this is 
an inherent contradiction and likely a mistake in 
transcription.  After considering the March 2005 VA skin 
examination report showing a slightly hypopigmented scar 
which was not raised above the skin surface, was not adherent 
to the underlying skin, and showed no tissue loss, along with 
the objective findings on the current examination, the Board 
has determined that the May 2007 VA examiner intended to 
characterize the right groin scar as superficial and not 
deep.)  Despite the veteran's complaints of difficulty with 
walking, the VA examiner determined that the right groin scar 
did not limit any mobility to the surrounding skin, noting 
that no inflammation surrounded the scar, there were no 
surrounding keloids, there was no induration, and the scar 
was not inflexible.

The foregoing evidence shows that the only compensable 
finding associated with the veteran's right groin scar is 
demonstrable pain and tenderness on examination.  Therefore, 
the currently assigned rating of 10 percent is appropriate.

The Board has considered other potential diagnostic codes but 
notes that the right groin scar is superficial and stable, is 
less than 144 square inches (929 square centimeters) in area, 
and does not cause limitation of motion or function.  Thus, 
Diagnostic Codes 7801, 7802, 7803, and 7805 are not for 
application.  Thus, the veteran is appropriately rated under 
Diagnostic Code 7804, for which the maximum disability rating 
is 10 percent for pain or tenderness in the scar.

The Board has considered whether the veteran's right groin 
scar presents an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extra-schedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the date of claim.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased disability rating for right groin 
scar, currently evaluated as 10 percent disabling, is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim to 
reopen the previously denied claim for service connection for 
right great toe nail evulsion.

The Court held that the VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).

The Court further held that the failure to provide notice of 
what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because he would not 
know what evidence was needed to reopen his claim.  Id.

The May 2007 VCAA letter does not comply with Kent because 
the veteran was not advised of all of the elements required 
to establish service connection that were previously found 
insufficient, thereby depriving him of an opportunity to 
effectively participate in the adjudication process.  Indeed, 
the veteran continues to identify or submit medical evidence 
that shows that he has a current disability, but the evidence 
that is actually necessary to substantiate his claim is 
competent medical evidence showing that his right great toe 
nail evulsion was incurred in or caused by his service.

Thus, the RO/AMC should send the veteran and his 
representative a corrective VCAA letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007) and includes a 
description of the evidence needed to substantiate the claim 
for service connection for right great toe nail evulsion 
based on new and material evidence by informing him of the 
elements required to establish service connection that were 
found insufficient in the prior denial (i.e., competent 
medical evidence showing that his right great toe nail 
evulsion was incurred in or caused by his service).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO/AMC should send the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate the claim of entitlement to 
service connection for right great toe 
nail evulsion based on new and material 
evidence by informing him of the elements 
required to establish service connection 
that were found insufficient in the 
previous denial, as outlined by the Court 
in Kent.  

2.  The RO/AMC should then readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


